SECOND AMENDMENT TO
STANDARD MULTI-TENANT OFFICE LEASE — GROSS

THIS SECOND AMENDMENT TO STANDARD MULTI-TENANT OFFICE LEASE – GROSS dated as of
July 22, 2009 (this “Second Amendment”) is entered into by and between WESTCORE
MESA VIEW, LLC, a Delaware limited liability company, and DD MESA VIEW LLC, a
California limited liability company (collectively, “Lessor”), and ADVENTRX
PHARMACEUTICALS, INC, a Delaware Corporation (“Lessee”), with reference to the
following:

R E C I T A L S

WHEREAS, George V. Casey and Ellen M. Casey, Trustees of the Casey Family Trust,
dated June 22, 1998 (“Original Lessor”), and Lessee entered into that certain
Standard Multi-Tenant Office Lease — Gross dated June 3, 2004 (the “Original
Lease”), together with that certain Addendum attached thereto (the “Addendum”),
together as amended by that certain First Amendment to Lease, dated May 12, 2005
(the “First Amendment”), (the Original Lease, the Addendum, and the First
Amendment are sometimes collectively referred to herein as the “Lease”) for the
lease of certain premises (the “Premises”), consisting of approximately 8,865
rentable square feet commonly known as Suite 100 and approximately 3,173
rentable square feet commonly known as Suite 102, located at 6725 Mesa Ridge
Road, San Diego, California (the “Building”). Lessor is the
successor-in-interest to Original Lessor under the Lease. All capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
such terms in the Lease; and

WHEREAS, Lessor and Lessee desire by this Second Amendment to amend the Lease in
order to, among other things, (a) reduce the Premises to approximately 3,173
rentable square feet consisting solely of Suite 102 of the Building, (b) provide
for Lessee’s surrender of possession of Suite 100 of the Building, (c) extend
the Term for an additional nine (9) month period; (d) provide for the Base Rent
to be paid by Lessee for the Reduced Premises (as defined below); and
(e) further amend, modify and supplement the Lease as set forth herein.

NOW, THEREFORE, in consideration of the Premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Lessor and Lessee hereby agree as follows:

1. Recitals. The Recitals set forth above are incorporated herein as though set
forth in full herein.

2. Reduction of the Premises; Description of Premises. Notwithstanding anything
to the contrary contained in the Lease, Lessor and Lessee agree that on
September 1, 2009 (the “Reduction Date”), the Premises shall be reduced to
approximately 3,173 rentable square feet of space consisting only of Suite 102
of the Building (the “Reduced Premises”). On or before the Reduction Date,
Lessee shall surrender Suite 100 of the Building, consisting of approximately
8,865 rentable square feet (the “Surrendered Premises”) to Landlord in
accordance with the terms of the Lease (including, but not limited to,
Section 7.4 of the Original Lease). Following the Reduction Date, Lessee shall
have no right to occupy the Surrendered Premises. If Lessee does not vacate and
surrender occupancy of the Surrendered Premises to Lessor on or before the
Reduction Date, Lessee’s continued occupancy of the Surrendered Premises shall
be subject to the holdover provisions of Section 26 of the Original Lease. From
and after the Reduction Date, all references to the “Premises” contained in the
Lease shall be amended to mean and refer to the Reduced Premises.

3. Extension of Term. Lessor and Lessee acknowledge that the term of the Lease
expires according to its terms on August 31, 2009. Notwithstanding anything to
the contrary contained in the Lease, Lessor and Lessee agree that the Expiration
Date of the Lease shall be extended such that the Lease shall terminate on
May 31, 2010 (the “New Expiration Date”), unless sooner terminated in accordance
with the terms of the Lease. The period from September 1, 2009 through the New
Expiration Date shall be referred to herein as the “Extension Term.”

4. Monthly Base Rent During the Extension Term. Notwithstanding anything in the
Lease to the contrary and in addition to paying all other amounts due under the
Lease, including without limitation all Additional Rent, Lessee shall pay
Monthly Base Rent for the Premises during the Extension Term in the amount of
Four Thousand Four Hundred Forty Two and 20/100 Dollars ($4,442.20); however,
one-half of the Monthly Base Rent shall be abated for the month of April 2010,
and the entire Monthly Base Rent for the month of May 2010 shall also be abated.
Payment of the Monthly Base Rent by Lessee shall be facilitated in accordance
with Section 5 below.

5. Security Deposit. The existing Security Deposit held by Lessor is $56,063.50
(including security cardkey deposit). Effective on the Reduction Date, the
Security Deposit shall be reduced to $33,316.50. On a monthly basis commencing
September 1, 2009, an amount equal to the Monthly Base Rent due in accordance
with Section 4 above shall be deducted from the Security Deposit and credited to
the Monthly Base Rent due for that month, until such time as the balance of the
Security Deposit is reduced to zero. The difference between the existing and
revised Security Deposit amounts ($22,747.00) shall be returned to Lessee
following August 31, 2009 (the expiration date for the Surrendered Premises),
subject to the provisions of Paragraph 5 of the Original Lease. For clarity, the
payment and deduction provisions set forth in Section 4 above and this Section 5
supersede the provisions of the last sentence of Section 5 in the Original
Lease.

6. Holdover. Notwithstanding anything in the Lease to the contrary, in the event
Lessee holds over within the Reduced Premises past the New Expiration Date, the
Monthly Base Rent during the first two months of the Holdover period shall be
equal to the rent amount set forth in Section 4 above. For each month Holdover
thereafter, Monthly Base Rent shall be in accordance with Section 26 of the
Original Lease, equal to 150% of Monthly Base Rent.

7. Lessee’s Share of Operating Expense Increase. Effective on the Reduction
Date, notwithstanding anything in the Lease to the contrary, based on the
Reduced Premises, Lessee’s Share of Operating Expense Increases shall be 9.8%.

8. Base Year. Notwithstanding anything in the Lease to the contrary, effective
upon the Reduction Date, the Base Year shall be adjusted to 2010 for the
Extension Term.

9. Condition of the Premises. Lessee acknowledges that it has been and continues
to be in possession of the Premises, is familiar with the condition of the
Premises and accepts the Premises in its presently existing, “as is” condition,
with all faults and without representation, warranty or improvements by Lessor
of any kind whatsoever. Lessee shall not remove the modular conference room
located in Suite 100, and Lessor shall be entitled to retain it. For clarity,
the projector and screen and furniture within the modular conference room shall
remain Lessee’s property and may be removed and retained by Lessee.

10. Parking. Effective on the Reduction Date, Lessee’s parking spaces shall be
reduced to twelve (12) spaces. All parking shall continue to be on a
non-reserved basis.

11. Estoppel. Lessee hereby certifies and acknowledges, that as of the date
hereof (a) Lessor is not in default in any respect under the Lease, (b) Lessee
does not have any defenses to its obligations under the Lease, and (c) there are
no offsets against rent payable under the Lease. Lessee acknowledges and agrees
that: (i) the representations herein set forth constitute a material
consideration to Lessor in entering into this Second Amendment; (ii) such
representations are being made by Lessee for purposes of inducing Lessor to
enter into this Second Amendment; and (iii) Lessor is relying on such
representations in entering into this Second Amendment.

12. Brokers. Lessee hereby represents and warrants to Lessor that Lessee has not
entered into any agreement or taken any other action which might result in any
obligation on the part of Lessor to pay any brokerage commission, finder’s fee
or other compensation with respect to this Second Amendment, and Lessee agrees
to indemnify and hold Lessor harmless from and against any losses, damages,
costs or expenses (including without limitation, attorneys’ fees) incurred by
Lessor by reason of any breach or inaccuracy of such representation or warranty.

13. Notices. For purposes of the Lease, the address for “Lessor” for all
purposes under the Lease is hereby amended as follows:



      LESSOR: c/o Westcore Properties, LLC

4445 Eastgate Mall, Suite 210

San Diego, California 92121

Attention: Asset Manager

14. Ratification. Section 3 (Option to Renew) and Section 4 (Right of First
Offer) of the Addendum are hereby void and of no further force or effect. Except
as otherwise specifically herein amended, the Lease is and shall remain in full
force and effect according to the terms thereof. In the event of any conflict
between the Lease and this Second Amendment, this Second Amendment shall
control.

15. Attorneys’ Fees. Should either party institute any action or proceeding to
enforce or interpret this Second Amendment or any provision thereof, for damages
by reason of any alleged breach of this Second Amendment or of any provision
hereof, or for a declaration of rights hereunder, the prevailing party in any
such action or proceeding shall be entitled to receive from the other party all
cost and expenses, including actual attorneys’ and other fees, reasonably
incurred in good faith by the prevailing party in connection with such action or
proceeding. The term “attorneys’ and other fees” shall mean and include
attorneys’ fees, accountants’ fees, and any and all consultants’ and other
similar fees incurred in connection with the action or proceeding and
preparations therefore. The term “action or proceeding” shall mean and include
actions, proceedings, suits, arbitrations, appeals and other similar
proceedings.

16. Submission. Submission of this Second Amendment by Lessor to Lessee for
examination and/or execution shall not in any manner bind Lessor and no
obligations on Lessor shall arise under this Second Amendment unless and until
this Second Amendment is fully signed and delivered by Lessor and Lessee.

17. Counterparts. This Second Amendment may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.

[SIGNATURES ON NEXT PAGE]

IN WITNESS WHEREOF, this Second Amendment has been executed by the parties as of
the date first referenced above.

“Lessor”

WESTCORE MESA VIEW, LLC,
a Delaware limited liability company

      By:  
MRB Manager, LLC,
a Delaware limited liability company,
its Manager
   
By: /s/ Don Ankeny
   
 
   
Don Ankeny
Authorized Signatory



    DD MESA VIEW LLC,

a California limited liability company

      By:  
MRB Manager, LLC,
a Delaware limited liability company,
its Manager
   
By: /s/ Don Ankeny
   
 
   
Don Ankeny
Authorized Signatory



    “Lessee”

ADVENTRX PHARMACEUTICALS, INC,
a Delaware Corporation

By: /s/ Patrick Keran
Patrick Keran
General Counsel and Vice President of Legal


